DETAILED ACTION
	The pending claims are 1-11 and 14-23. Claims 12 and 14 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/05/2022 have been fully considered but they are not persuasive. Applicant argues that none of the prior art, alone or in combination shows, “a finger-mountable work channel defining assembly defining two side walls joined at an end wall, said finger mountable work channel defining assembly defining a finger mounting axis, said finger mountable work channel defining assembly defining a work channel axis along one of said side walls”. The applicant argues that the above limitation to claim 1 clarifies that  the working channel and axis is attached to the side of the finger at the side wall. The Examiner respectfully disagrees. Crawford and Sumko both disclose that the working channel can be attached to any finger at a position desired by the operator or that the working channel is on a cuff that can be rotated such that the channel is on a side wall (One method of securing such a solo conduit would be to cover one surface of the conduit 6 with an adhesive tape having a removable backing such that when the backing is removed, the tape extends on either side of the conduit 6, thereby allowing the conduit 6 to be secured to a standard surgical glove at a position desired by the operator indicating that the conduit 6 can be attached to the side wall, Crawford, Abstract, col. 27, 42, 43, 45-50, 61, claim 1&18, fig 1, 6-9; Fig 3 shows the working channel on a rotatable cuff at the end of the finger indicating the working channel can be at the side, top, or bottom wall depending on the users orientation, Sumko, fig 3; see arguments below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "an anchoring device according to claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As claim 17 also has an anchoring device ambiguity is created as to if claim 23 is using another or new anchoring device.
Examiner will interpret the above limitation to mean “the anchoring device according to claim 17” for the purposes of compact prosecution. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford (Pub No US/2007/0239208), cited in Information Disclosure Statement 4-16-2020.
	Regarding claim 1, Crawford discloses an anchoring device comprising (surgical implantation device): a finger-mountable work channel (conduit 6) defining assembly (glove) defining two side walls (side walls of glove) joined at an end wall (end wall of glove), said finger mountable work channel (conduit 6) defining assembly (glove) defining a finger mounting axis (axis of conduit 6), said finger mountable work channel defining assembly (glove) defining a work channel axis (axis of conduit 6) along one of said side walls (One method of securing such a solo conduit would be to cover one surface of the conduit 6 with an adhesive tape having a removable backing such that when the backing is removed, the tape extends on either side of the conduit 6, thereby allowing the conduit 6 to be secured to a standard surgical glove at a position desired by the operator indicating that the conduit 6 can be attached to the side wall, Crawford, Abstract, col. 27, 42, 43, 45-50, 61, claim 1&18, fig 1, 6-9), 
said finger-mountable work channel (conduit 6) defining assembly defining an aperture (window 18) lying generally in an aperture plane angled with respect to said finger mounting axis and with respect to said work channel axis (Crawford, Abstract, col. 27, 42, 43, 45-50, 61, fig 1, 6-9); 
an anchor insertion assembly (insertion rod 20) arranged for axial displacement along said work channel axis with respect to said aperture so as to intersect said aperture plane (Crawford, Abstract, col. 43, 48-53, 61, 63, 65, fig 2, 3, 5-8); 
and an anchor assembly (insertion rod/anchor assembly) including at least an anchoring portion (anchor 50) and a flexible elongate portion (insertion rod 20) attached thereto (Crawford, Abstract, col. 48 & 52, fig 3), 
said anchoring portion (anchor 50) having a pre-anchoring operative orientation and an anchoring operative orientation (The physical property of memory will cause the anchor frame 36 to expand once it is advanced completely through conduit, Crawford, abstract, col. 26, 43, 48-53, 61, 63, 65, fig 2, 3, 5-8).
Regarding claim 2, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 wherein said anchor insertion assembly (insertion rod/anchor assembly) is arranged for limited axial displacement along said work channel axis with respect to said aperture so as to intersect said aperture plane (FIG. 1 illustrates a glove garment 4 with an attached conduit 6 such that the axis cannot be displaced relative to the glove, Crawford, Abstract, col. 42 & 45-46, fig 1).
Regarding claim 3, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 wherein said anchor insertion assembly (insertion rod/anchor assembly) arranged for axial displacement along said work channel axis with respect to said aperture (window 18) so as to intersect said aperture plane adjacent said aperture (FIG. 1, 8 and 9 illustrates insertion rod/anchor assembly such in intersects with aperture plane adjacent to window 18, Crawford, Abstract, col. 42 & 45-46, fig 1, 8-9).
Regarding claim 4, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 wherein said anchoring portion is displaceable along said work channel axis across said aperture plane by said anchor insertion assembly while in said pre-anchoring operative orientation (The physical property of memory will cause the anchor frame 36 to expand once it is advanced completely through conduit, Crawford, Abstract, col. 26, 43, 48-53, 61, 63, 65, fig 2, 3, 5-8).
Regarding claim 5, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 wherein said finger mounting axis lies in a finger mounting axis plane, said work channel axis lies in a work channel axis plane, which is parallel to said finger mounting axis plane and said aperture plane is orthogonal to said mutually parallel finger mounting axis plane and to said work channel axis plane (FIG. 1, 8 and 9 illustrates insertion rod/anchor assembly that are parallel axis which is orthogonal to the aperture plane adjacent to window 18, Crawford, Abstract, col. 42 & 45-46, fig 1, 8-9).
Regarding claim 7, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 wherein said finger- mountable work channel defining assembly defines a finger anchoring location engagement portion lying generally in an orientation angled with respect to said work channel axis (FIG. 8 and 9 discloses the conduit 6 which defines a finger anchor location angled with respect to conduit 6, Crawford, Abstract, col. 27, claim 1 & 18, fig 1, 8-9).
Regarding claim 8, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 wherein said finger mountable work channel (conduit 6) defining assembly is configured to be right or left hand specific (procedure is repeated on the patient's opposite side using the operator's opposite hand in order to place anchors at corresponding symmetric positions along the pelvic floor, Crawford, abstract, col. 24, 44-46, and 61-62).
Regarding claim 10, Crawford discloses the anchoring device (surgical implantation device) according to claim 2 wherein said finger mountable work channel defining assembly (glove garment 4) is formed as a single piece of a partially flexible plastic material (glove can be a surgical glove of plastic material, Harari, col. 24) and is configured to enable an underside of the operator's finger to engage an anchoring site (Glove is disclosed as a single piece with which window 18 allows the operator optimal tactile discrimination of anatomic landmarks relevant to the surgical procedure being performed. Crawford, col. 42, 44-46, fig. 1, 6-8).
Regarding claim 20, Crawford discloses a method for utilizing an anchoring device (surgical implantation device) for positioning and inserting an anchoring assembly into an anchoring substrate, the anchoring device comprising: a finger-mountable work channel (conduit 6) defining assembly (glove) defining two side walls (side walls of glove) joined at an end wall (end wall of glove), said finger mountable work channel (conduit 6) defining assembly (glove) defining a finger mounting axis (axis of conduit 6), said finger mountable work channel (conduit 6) defining assembly (glove) defining a work channel axis along one of said side walls (side wall of glove) (One method of securing such a solo conduit would be to cover one surface of the conduit 6 with an adhesive tape having a removable backing such that when the backing is removed, the tape extends on either side of the conduit 6, thereby allowing the conduit 6 to be secured to a standard surgical glove at a position desired by the operator indicating that the conduit 6 can be attached to the side wall, Crawford, Abstract, col. 27, 42, 43, 45-50, 61, claim 1&18, fig 1, 6-9), 
said finger-mountable work channel (conduit 6) defining assembly defining an aperture lying generally in an aperture plane (window 18) angled with respect to said finger mounting axis and with respect to said work channel axis (Crawford, Abstract, col. 27, 42, 43, 45-50, 61, fig 1, 6-9); 
an anchor insertion assembly (insertion rod 20) arranged for axial displacement along said work channel axis with respect to said aperture so as to intersect said aperture plane (Crawford, Abstract, col. 43, 48-53, 61, 63, 65, fig 2, 3, 5-8);
and an anchor assembly (insertion rod/anchor assembly) including at least an anchoring portion (anchor 50) and a flexible elongate portion attached thereto (insertion rod 20) (Crawford, Abstract, col. 48 & 52, fig  3), said anchoring portion (anchor 50) having a pre-anchoring operative orientation and an anchoring operative orientation the method comprising (The physical property of memory will cause the anchor frame 36 to expand once it is advanced completely through conduit, Crawford, abstract, col. 26, 43, 48-53, 61, 63, 65, fig 2, 3, 5-8): 
inserting a finger of a user into said finger-mountable work channel (conduit 6) defining assembly, whereby a distal phalanx of said finger is arranged so as to engage said anchoring substrate (Crawford, abstract, col. 23, 47, and 61); and inserting said anchor insertion assembly (insertion rod/anchor assembly) into said finger-mountable work assembly (glove) with said anchor (anchor 50) assembly preloaded therein, along said work channel axis (axis of conduit 6), such that the orientation of said finger of said user precisely defines the location of anchoring engagement of said anchor assembly with said anchoring substrate (Crawford, abstract, col. 23, 25-27, 48, and 50-51).
	Regarding claim 21, Crawford discloses the method according to claim 20 and wherein an extent of insertion of said anchor assembly (insertion rod/anchor assembly) in said anchoring substrate is precisely limited by engagement between said anchor insertion assembly (insertion rod/anchor assembly) and said finger-mountable work channel (conduit 6) defining assembly (The depth marker 58 will arrive at the proximal end 8 of the conduit 6 when the desired depth of penetration has been reached, as seen in FIGS. 7-8A, Crawford, col. 49 and 50, fig. 7 and 8).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (Pub No US/2007/0239208) in view of Sumko ‘461 (US Publication No US/2016/0235461), cited in the Information Disclosure Statement filed 11/05/2019.
Regarding claim 1, in arguendo that Crawford fails to disclose the work channel axis along one of said side walls.
Sumko teaches the work channel (guide tube 60) axis along one of said side walls (side of collar 50) (fig 3).
Crawford and Sumko ‘461 are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the work channel of Crawford to incorporate the attachment and position of Sumko ‘461. Doing so would allow the user to rotate the collar such that the work channel can be on the side, top, or any other position as needed, Sumko, para 8 and 15, fig 2-4).
	Regarding claim 6, Crawford discloses the anchoring device according to claim 1 but fails to disclose that the work channel axis is angled with respect to said finger mounting axis.
	However, Sumko ‘461 teaches a device having the work channel axis is angled with respect to said finger mounting axis (surgical guide apparatus 10 includes a guide tube 30 that receives K-wire 70 including a sharp end 71 which is angled relative to finger collar 20, Sumko ‘461, Fig. 1 and 4).
Crawford and Sumko ‘461 are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford to incorporate the teachings of Sumko ‘461. The motivation for the modification would have been to include a finger mounting axis and work channel axis angled with respect to said finger mounting axis as keeping the axis parallel would target an anchor location adjacent the where the user’s finger is located instead of having it angled to target the precise location that the user’s finger is in contact, (Sumko ‘461, Col. 15, line 11-18).

Claim 9, 11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (Pub No US/2007/0239208) in view of Harari (Pub No US/2015/0320442), cited in the Information Disclosure Statement filed 11/05/2019.
Regarding claim 9, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 wherein said finger mountable work channel defining assembly comprises a finger mount element (glove garment 4), an elongate work channel defining element (conduit 6) but fails to disclose an insertion and stop defining element, which is fixedly mounted onto said elongate work channel defining element.
However, Harari teaches an insertion and stop defining element (stop element disclosed in fig. 1), which is fixedly mounted onto said elongate work channel defining element (guide tube 16) (Figure 1-3 discloses a hollow conical shaped element attached to end of guide tube portion 16 that inherently stops further axial movement as anchor delivery device 33 would not be capable of passing through, Harari, fig 1-3).
Crawford and Harari are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit 6 of Crawford to incorporate the teachings of Harari by including a hollow funnel-shaped stop element to inherently limit the axial displacement of the anchor assembly while making it easier to load a needle.
Regarding claim 11, the combination of Crawford and Harari discloses the anchoring device (surgical implantation device) according to claim 9 wherein said work channel (conduit 6) defining assembly (glove) defines forward and rearward throughgoing fixed mounting channels for fixedly mounting of said elongate work channel (conduit 6) defining element.
Regarding claim 14, Crawford discloses the device of claim 2 but fails to disclose an insertion and stop defining element which is a hollow element.
	However, Harari teaches an anchoring device wherein said insertion and stop defining element is a hollow element (stop element disclosed in fig. 1) includes a generally cylindrical hollow portion which communicates with a hollow funnel-shaped portion defining an edge, which serves as a precise stop limiting the axial extent of displacement of the anchor insertion assembly therethrough (Figure 1-3 discloses a hollow conical shaped element attached to end of guide tube portion 16 that inherently stops further axial movement as anchor delivery device 33 would not be capable of passing through, Harari, fig 1-3).
Crawford and Harari are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit 6 of Crawford to incorporate the teachings of Harari by including a hollow funnel-shaped stop element to inherently limit the axial displacement of the anchor assembly while making it easier to load a needle.
Regarding claim 15, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 but fails to disclose wherein said anchor insertion assembly comprises first and second housing portions onto which are mounted an inner tube and button assembly including a button and an elongate tube fixedly mounted thereto at an end of said elongate tube.
However, Harari teaches an anchor insertion assembly (anchor delivery device 33) comprises first and second housing portions (handle 31) onto which are mounted an inner tube (first flexible tube 26) and button assembly including a button (button 42) and an elongate tube (first flexible tube 26) fixedly mounted thereto at an end of said elongate tube (Harari, col. 57, fig. 5).
	Regarding claim 16, Crawford fails to disclose the anchoring device comprising an outer tube and retainer assembly mounted onto said first and second housing portions.
However, Harari teaches an anchoring device comprising an outer tube (tube 32) and retainer assembly (Harari, fig. 5B and 5D disclose tube 32 as affixed to disk like structure before Spring 41 and button 42) mounted onto said first and second housing portions. (Harari, col. 52-58, fig. 5A-D).
	Regarding claim 17, Crawford discloses wherein outer tube and retainer assembly includes a retaining disk, which is fixedly mounted onto an end of an elongate tube and a coil spring mounted over said elongate tube between said button and said retaining disk.
However, Harari teaches a similar device in the same field of endeavor having an outer tube (Tube 32) and retainer assembly includes a retaining disk (Tube 32 is affixed to disk like structure before Spring 41 and button 42, Fig. 5B and 5D), which is fixedly mounted onto an end of an elongate tube and a coil spring (Spring 41) mounted over said elongate tube (Tube 32) between said button (Button 42) and said retaining disk (Button stop disclosed in Fig. 5B and 5D). Button 42 is held in place by spring and button stop disclosed in Fig. 5B and 5D teaches a structure that performs the same function in the same manner by retaining axial movement with a stopping structure (Harari, fig. 5A-D).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford to incorporate the teachings of Harari by including an anchor insertion assembly outer tube (Tube 32) and retainer assembly (Tube 32 is affixed to disk like structure before Spring 41 and button 42, Fig. 5B and 5D) mounted onto said first and second housing portions (Handle 31), which is fixedly mounted onto an end of an elongate tube and a coil spring (Spring 41) mounted over said elongate tube (Tube 32) between said button (Button 42) and said retaining disk (Button stop disclosed in Fig. 5B and 5D), because both perform the function of delivering the anchor (Anchor 30) to an anchor location one could have substituted the delivery devices and the result of the substitution would have been predictable in conferring better control, timing, and delivery of the anchor (Anchor 30) by retaining and limiting axial movement with a stopping structure (Harari, Fig. 5B and 5D).
Regarding claim 18, Crawford fails to disclose a button guard element pivotably mounted onto said first and second housing portions for selectable protective engagement with said button.
Harari teaches a similar device in the same field of endeavor having a button guard element (Trigger 40) pivotably mounted (Trigger 40 rotates on a pivot to enable operator access, Harari ‘422, Page 8, line 15-16) onto said first and second housing portions (Fig. 5A and 5C disclose the Trigger 40 as mounted on the Handle 31) for selectable protective engagement with said button (Trigger 40 protects button 42 from being pressed prematurely, Harari, col. 57).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford to incorporate the teachings of Harari by including a delivery device with a button guard element (Trigger 40) as substituted the delivery devices and the result of the substitution would have been predictable in conferring better control, timing, and delivery of the anchor (Trigger 40 protects button 42 from being pressed prematurely, Harari, col. 57).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (Pub No US/2007/0239208), and Harari (Pub No US/2015/0320442), in view of Dougherty (Pub No US/2019/0290420). 
Regarding claim 19, the combination of Crawford and Harari teaches the anchoring device according to claim 15 fails to disclose a button configured to have an engagement surface formed with a pair of retaining recesses arranged on opposite sides of a transverse slit and an axial bore, which extends therethrough and defines an aperture in said engagement surface at said transverse slit.
However, Dougherty teaches the anchoring device (cannulated driver 1500) according to claim 15 wherein said button (handle 1402) is configured to have an engagement surface formed with a pair of retaining recesses (divots disclosed in fig. 30) arranged on opposite sides of a transverse slit (cleats 1408) and an axial bore, which extends therethrough and defines an aperture in said engagement surface at said transverse slit (it will again be readily understood by the skilled artisan that the position of the respective coordinating elements (e.g., recessed slots and grooves that mate with assorted projecting protrusions, protuberances, tabs and splines) may be exchanged and/or reversed as needed, Dougherty, para 245, 255, 260, and 262, fig. 3-9 and 30, which disclose a button with an axial bore, a transvers slit with recesses on opposite sides).
Crawford and Dougherty are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the button of Crawford to incorporate the teachings of Dougherty by including a pair of retaining recesses arranged on opposite sides of a transverse slit with the axial bore, which extends therethrough and defines an aperture in said engagement surface at said transverse slit for maintaining the tension of sutures placed therein (Dougherty, para 262).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (Pub No US/2007/0239208) in view of Frazier (Pub No US/2001/0041914).
Regarding claim 22, Crawford discloses the anchoring device according to claim 1, but fails to disclose a neck portion.
However, Frazier wherein said anchoring portion (anchor of Frazier) of said anchor assembly (anchor and anchor guide assembly) includes 
a penetrating element (distal tip 101) and 
an anchoring element (tubular body 92); 
said penetrating element (distal tip 10) includes a pointed forward portion (fig 5 and 21G), 
a neck portion (distal section 102) and 
a rearward engagement portion (94 and 98), 
said rearward engagement portion (94 and 98) including a pair of flexible retaining fingers (barbs 94); 

    PNG
    media_image1.png
    255
    364
    media_image1.png
    Greyscale

and said anchoring element (tubular body 92) includes a pair of retaining apertures (apertures on tubular body 92), said pair of retaining apertures arranged for retaining engagement with said pair of flexible retaining fingers (barbs 94) (Fig 5, below, shows apertures for retaining engagement with barbs 94, Frazier, fig 5).
Crawford and Frazier are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anchor of Crawford to incorporate the anchor and coupling of Frazier. Including one or more barbs 94 allows anchor to resist proximal movement (Frazier, para 111, fig 5).

Claim 9, 11, 14-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (Pub No US/2007/0239208) in view of Catanese (Pub No US/2007/0142846).
Regarding claim 9, Crawford discloses the anchoring device (surgical implantation device) according to claim 1 wherein said finger mountable work channel defining assembly comprises 
a finger mount element (glove garment 4), 
an elongate work channel defining element (conduit 6), 
Crawford fails to disclose an insertion and stop defining element, which is fixedly mounted onto said elongate work channel defining element.
However, Catanese teaches a device with an insertion and stop defining element (flange at proximal end of outer sheath 44, Catanese, para 184, 210, and 293, fig 1 and 8A), which is fixedly mounted onto said elongate work channel defining element (outer sheath 44) (Fig 15C-D shows out tube with a hallow portion mounted at proximal end, Catanese, Fig 15C-D).
Crawford and Catanese are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit 6 of Crawford to incorporate the outer tube of Catanese. Doing so would allow the user to link outer tube for axial movement and precisely limit axial movement of the inner tube and penetration depth, Catanese, para 278-281, 293 and 295, fig 15C-D). Furthermore, Crawford already discloses a means for limiting depth via visual gauge therefore the user would be motivated to use a physical limiting means taught in Catanese (Crawford, para 49).
Regarding claim 11, the combination of Crawford and Catanese discloses the anchoring device (surgical implantation device) according to claim 9 wherein said work channel (conduit 6 of Crawford) defining assembly (glove of Crawford) defines forward and rearward throughgoing fixed mounting channels (adhesive) for fixedly mounting of said elongate work channel (conduit 6) defining element (Fig 1 shows conduit 6 affixed to glove using adhesive which would form around the conduit creating a channel around the conduit and other securing means may be used in addition, or as an alternative, to an adhesive, Crawford, claim 6, para 24, 46, and 49, fig 1).
Regarding claim 14, Crawford discloses the device of claim 2 but fails to disclose an insertion and stop defining element which is a hollow element.
	However, Catanese teaches a device wherein said insertion and stop defining element (flared proximal end of outer tube 44) is a hollow element (outer tube 44 is hallow) includes a generally cylindrical hollow portion (intenral portion of outer tube 44) which communicates with a hollow funnel-shaped portion defining an edge (flared proximal end of outer tuber 44), which serves as a precise stop limiting the axial extent of displacement of the anchor insertion assembly therethrough (Outer tube inhibits forward movement as inner tube cannot move past flared proximal end of outer tube, Catanese, fig 15C-D).
Regarding claim 15, Crawford discloses the anchoring device according to claim 1 but fails to disclose an inner tube and button assembly.
However, Catanese teaches a device wherein said anchor insertion assembly comprises first and second housing portions (body 30) onto which are mounted 
an inner tube (housing 60) and button assembly including (actuator and tubular member seen in fig 2F) 
a button (actuator or collar 72) and 
an elongate tube (tubular member or housing 60) fixedly mounted thereto at an end of said elongate tube (tubular member) (Fig 2F shows body has a tubular member or housing 60 fixedly mounted at their respective ends, Catanese, fig 2F).
Crawford and Catanese are considered analogous art to the claimed invention because they are in the same field of endeavor of anchoring devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insertion rod 20 of Crawford to incorporate the delivery device 20 of Catanese. Doing so would allow for an integrated system or manipulating tissues and anatomical or other structures in medical applications for the purpose of treating diseases or disorders or other purposes (the invention may be used to facilitate volitional or non-volitional flow of a body fluid through a body lumen, modify the size or shape of a body lumen or cavity, treat prostate enlargement, treat urinary incontinence, support or maintain positioning of a tissue, organ or graft, perform a cosmetic lifting or repositioning procedure, form anastomotic connections, and/or treat various other disorders where a natural or pathologic tissue or organ is pressing on or interfering with an adjacent anatomical structure. Also, the invention has a myriad of other potential surgical, therapeutic, cosmetic or reconstructive applications, such as where a tissue, organ, graft or other material requires retracting, lifting, repositioning, compression or support, Catanese, abstract, para 3 and 48) 
	Regarding claim 16, Crawford and Catanese teach the anchoring device according to claim 15, further comprising an outer tube (housing 58) and retainer assembly (mount 42) mounted onto said first and second housing portions (body 30) (Fig 2F shows housing 58 has mount 42 which is attached to body 30, Catanese, fig 2F and 8A).
	17. (Currently amended) The anchoring device according to claim 16, wherein said outer (housing 58) and retainer assembly (mount 42) includes 
a retaining disk (Red arrow points to retaining disk, see below Fig 5C), which is fixedly mounted onto an end of an elongate tube (mount 42 includes disk like structure which is fixedly mounted on an end of a tube, Catanese, fig 5C) and 
[AltContent: textbox (Collar 72)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    304
    196
    media_image2.png
    Greyscale

a coil spring (spring 75) mounted over said elongate tube (housing 60) between said button (actuator of collar 72) and said retaining disk (Fig 5C shows spring 75 is over elongate tube between the button and retaining disk, Catanese, fig 5C).
Regarding claim 23, Crawford and Catanese disclose the anchoring device according to claim 17, wherein each of said first and second housing portions (body 30) include 
multiple structural internal ribs (supporting structure), said ribs (supporting structure) defining: 
a first pair of sockets (space and channels) for accommodating said button (actuator or collar 72) and permitting limited axial translation thereof along an axis (The handle casing is sized and shaped to protect and provide supporting structure and space and channels for the movement of the various internal components of the handle assembly 302, Catanese, para 264, fig 15B); and 
a second pair of sockets (space and channels) for accommodating said retaining disk (disk of mount 42) and preventing axial translation thereof along said axis (Fig 16B shows mounting structures are housed within the body of handle and a pair of sockets or spaces to prevent axial movement, Catanese, fig 16C).
[AltContent: arrow]
    PNG
    media_image3.png
    506
    552
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771    
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771